UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-1775


In re: JEREMIAH CHAMBERLAIN,

                    Petitioner.



             On Petition for Writ of Mandamus. (7:20-cv-00045-EKD-JCH)


Submitted: September 9, 2021                                Decided: September 13, 2021


Before MOTZ, KING, and WYNN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Jeremiah Chamberlain, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Jeremiah Chamberlain petitions for a writ of mandamus, alleging that the district

court has unduly delayed in ruling on his pending motions in his 42 U.S.C. § 1983

proceeding and is impeding his ability to proceed and seek appellate review. He seeks an

order from this court directing the district court to act, an award of his costs and legal fees,

and leave to amend his petition. The present record does not reveal undue delay or

obstruction in the district court. Accordingly, we deny the mandamus petition. We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                         PETITION DENIED




                                               2